Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tyink (US 20180064037 A1) in view of Tidona (CN 107771030 A).
Regarding claim 11, Tyink discloses an aeroponic grow system (see abstract and figures), 
comprising: a base (18) having a bottom wall integral with a sidewall (see 18); the sidewall encompassing and upstanding from the bottom wall and defining a reservoir (18); the sidewall having an inner surface, an outer surface and a top end (see fig 2); and a wall system (14, 16, 12); the wall system including a plurality of planar, modular wall panels removably interconnected at their first and second side edges to form a ring level (see para 10, fig. 2); each ring level having an equal number of wall panels (fig 2); the wall system having one or more ring levels stacked upon each other with a bottommost ring level being stacked onto the base (bottommost ring stacked on base 18), wherein the wall panels have an inner surface and an outer surface transected by a plurality of grow sites (26).
Tyink fails to disclose a cover, the wall system being located between the base and the cover;
the bottommost ring level being stacked directly on the sidewall of the base, and the cover being located on a topmost ring level defining an interior and wherein the inner surface includes at least one water-directing channel above each grow site configured to direct water into the grow site.
Tidona teaches a cover (20), the wall system (10) being located between the base and the cover 
(see fig 1); the bottommost ring level being stacked directly on the sidewall of the base (10e stacked on base 30, see fig 1 and 5c and abstract), and the cover being located on a topmost ring level defining an interior (see fig 1) and wherein the inner surface includes at least one water-directing channel above each grow site configured to direct water into the grow site (channel formed by ribs 54 on inner walls 53, see fig 4b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the wall directly stacked on the base to ensure water is able to flow to the base without leaking and with the water directing channels to ensure that the plants in each grow site receive the necessary nutrients and hydration. 

Regarding claim 16, Tyink discloses an aeroponic grow system (see abstract and figures), 
comprising: a base (18) having a bottom wall integral with a sidewall (see 18) ; the sidewall encompassing and upstanding from the bottom wall and defining a reservoir (18); the sidewall having an inner surface, an outer surface and a top end (see fig 2); and a wall system (14, 16, 12); the wall system including a plurality of planar, modular wall panels removably interconnected at their first and second side edges to form a ring level (see para 10, fig. 2); each ring level having an equal number of wall panels (fig 2); the wall system having one or more ring levels stacked upon each other with a bottommost ring level being stacked onto the base (bottommost ring stacked on base 18), wherein the wall panels have an inner surface and an outer surface transected by a plurality of grow sites (26), and wherein the base has a plurality angled side walls equal to the number of wall panels in each ring level (see figs 4 and 8). 
	Tyink fails to disclose a cover, the wall system being located between the base and the cover; a bottommost ring level being stacked directly on the base, the cover being located on a topmost ring level defining an interior, and the base being unitary and the base having an interior ledge along at least part of the top end configured to receive the bottommost ring level such that the wall panels rest directly on the side walls of the base and the inner surfaces of the wall panels of the bottommost ring level are continuous with the inner surface of the base.
Tidona teaches a cover (20), the wall system (10) being located between the base and the cover 
(see fig 1); a bottommost ring level being stacked directly on the base (10e stacked on base 30, see fig 1 and 5c and abstract), the cover being located on a topmost ring level defining an interior (see fig 1), the base being unitary (30, see fig 1) the base having an interior ledge along at least part of the top end (see ledge of base in fig 6) configured to receive the bottommost ring level such that the wall panels rest directly on the side walls of the base (bottommost ring level 10e stacks directly on sidewalls of base 30) and the inner surfaces of the wall panels of the bottommost ring level are continuous with the inner surface of the base.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the cover, ledge and stacking configuration to provide an enclosed environment and a sturdy and water-tight connection between the base and walls of the tower to ensure the optimal growing conditions for the plants are met and to prevent leakage of the nutrient solution. 

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tyink (US 20180064037 A1) in view of Tidona (CN 107771030 A) as applied to claim 16 above and further in view of Gaines (US 3550319 A) and Blackburn (US 20180042191 A1).
Regarding claim 17 the modified reference teaches the aeroponic grow system of claim 16.
The modified reference fails to teach wherein the sidewall of the base includes a drain hole and
the bottom wall comprises two opposing surfaces angled toward each other and canted toward the
drain hole.
Gaines teaches wherein the sidewall (4) of the base includes a drain hole (62) and the bottom
wall comprises two opposing surfaces angled toward each other (upwardly sloping bottom sections 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the base of the modified reference with the sidewall drain and
angled surfaces of Gaines in order to facilitate quick and efficient drainage.
Blackburn teaches a drain hole (45) and the bottom wall canted toward the drain hole (sloped
bottom 42).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the base of the modified reference with the sidewall drain and
canted bottom wall of Blackburn in order to facilitate quick and efficient drainage.

Allowable Subject Matter
Claims 1-10, 12-15 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Due to the incorporation of the previously offered examiner’s amendment into claim 1, claim 1 and its dependents are now allowable. Claim 19 and its dependents are allowable due to the  amendments and the arguments, which have overcome the previous rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Due to the new independent claims 11 and 16, a new ground of rejection has been made. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619